USCA4 Appeal: 20-2356      Doc: 37         Filed: 10/07/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2356


        DONNIE RAY HALL,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of Social Security Administration,

                            Defendant - Appellee.


        Appeal from the United States District Court for the District of South Carolina, at Aiken.
        R. Bryan Harwell, Chief District Judge. (1:19-cv-01637-RBH)


        Submitted: September 16, 2022                                     Decided: October 7, 2022


        Before THACKER and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin,
        for Appellant. Brian C. O’Donnell, Regional Chief Counsel, Thomas Moshang,
        Supervisory Attorney, Katie Gaughan, Special Assistant United States Attorney, Maija
        DiDomenico, Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
        Philadelphia, Pennsylvania; M. Rhett DeHart, Acting United States Attorney, Marshall
        Prince, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2356       Doc: 37          Filed: 10/07/2022      Pg: 2 of 4




        PER CURIAM:

               Donnie Ray Hall appeals the district court’s order accepting the recommendation of

        the magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of Hall’s

        application for disability insurance benefits. “In social security proceedings, a court of

        appeals applies the same standard of review as does the district court. That is, a reviewing

        court must uphold the determination when an ALJ has applied correct legal standards and

        the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

        Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (cleaned up). “Substantial evidence is that

        which a reasonable mind might accept as adequate to support a conclusion. It consists of

        more than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

        Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (cleaned up). “In reviewing for substantial

        evidence, we do not undertake to reweigh conflicting evidence, make credibility

        determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

        allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

        for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

        (cleaned up).

               For claims filed before March 27, 2017, an ALJ is normally required to accord more

        weight to the medical opinion of an examining source than that of a nonexamining source

        when evaluating conflicting medical opinion evidence. 20 C.F.R. § 404.1527(c)(1) (2022);

        Brown, 873 F.3d at 268. “Accordingly, the treating physician rule requires that ALJs give

        controlling weight to a treating physician’s opinion . . . if that opinion is (1) well-supported

        by medically acceptable clinical and laboratory diagnostic techniques and (2) not

                                                       2
USCA4 Appeal: 20-2356       Doc: 37         Filed: 10/07/2022     Pg: 3 of 4




        inconsistent with the other substantial evidence in the record.” Arakas v. Comm’r, Soc.

        Sec. Admin., 983 F.3d 83, 106 (4th Cir. 2020) (internal quotation marks omitted).

               When the ALJ does not give controlling weight to a treating source’s opinion, he

        must consider a nonexclusive list of factors to determine the weight to be given to all

        medical opinions in the record: (1) examining relationship; (2) treatment relationship;

        (3) supportability of the physician’s opinion; (4) consistency of the opinion with the record;

        and (5) specialization of the physician. 20 C.F.R. § 404.1527(c)(2)-(6) (2022); Arakas,

        983 F.3d at 106. The ALJ is not required to discuss each factor in his decision. See

        Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 385 (4th Cir. 2021). However, “it

        must nonetheless be apparent from the ALJ’s decision that he meaningfully considered

        each of the factors before deciding how much weight to give the opinion,” id. (emphasis

        omitted), and he “must include a narrative discussion describing how the evidence supports

        his explanation of the varying degrees of weight he gave to differing opinions concerning

        the claimant’s conditions and limitations,” Woods v. Berryhill, 888 F.3d 686, 695 (4th Cir.

        2018) (cleaned up). “Generally, the more consistent a medical opinion is with the record

        as a whole, the more weight [the ALJ] will give to that medical opinion.” 20 C.F.R.

        § 404.1527(c)(4).

               We have reviewed the record and perceive no reversible error. The ALJ applied the

        correct legal standards in evaluating Hall’s claims for benefits, and the ALJ’s findings—

        including his decision to accord less than controlling weight to Hall’s primary care

        physician’s opinion—are supported by substantial evidence. Accordingly, we affirm the

        district court’s judgment upholding the denial of benefits. Hall v. Comm’r of Soc. Sec.

                                                      3
USCA4 Appeal: 20-2356      Doc: 37         Filed: 10/07/2022      Pg: 4 of 4




        Admin., No. 1:19-cv-01637-RBH (D.S.C. Oct. 21, 2020). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4